Name: Commission Regulation (EEC) No 841/90 of 2 April 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 4. 90 Official Journal of the European Communities No L 88/ 15 COMMISSION REGULATION (EEC) No 841/90 of 2 April 1990 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 33 280 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p . 1 . O OJ No L 172, 2L 6. 1989, p . 1 . (3) OJ No L 136, 26. 5 . 1987, p . 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . No L 88/ 16 Official Journal of the European Communities 3 . 4. 90 ANNEX I LOTS A and B 1 . Operation Nos ('): 134/90 (Lot A), 35/90 and 144/90 (Lot B) 2. Programme : 1989 3. Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II-A.1 ) 8 . Total quantity : 24 600 tonnes 9. Number of lots : two (A : 15 000 tonnes ; B : 9 600 tonnes) 10. Packaging and marking (4) (*) : see list published in OJ No C 216, 14. 8. 1987, p. 3 (under II.B.1.c) Marking on the bags in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : on the Community market 12. Stage of supply (') : free at port of shipment  fob stowed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1  25. 5. 1990 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 17. 4. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 4. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 10 31 . 5. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the 1 tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B. 25. Refund payable on request by the successful tenderer (*) : refund applicable on 27. 3 . 1990, fixed by Commission Regulation (EEC) No 482/90 (OJ No L 51 , 27. 2. 1990, p. 31 ) 3 . 4. 90 Official Journal of the European Communities No L 88/17 LOT C 1 . Operation No ('): 109/90 2. Programme : 1989 3. Recipient : Lesotho Flour Mills, Private Bag A 62, Maseru 100 ; tel. 234 98, telex 329 BB 4. Representative of the recipient ( l0) : Manager, Food Management Unit, PO Box 527, Maseru ; tel . 32 39 58 ; 5. Place or country of destination : Lesotho 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see OJ No C 216, 14. 8 . 1987, p. 3 (under IIAl ) 8 . Total quantity : 7 000 tonnes 9. Number of lots : one 10. Packaging : in bulk 1 1 . Method of mobilization : on the Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Lesotho Flour Mills, Private Bag A 62, Maseru 100 ; tel . 234 98 , telex 329 BB 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment : 15 . 6  15. 7. 1990 18 . Deadline for the supply : 1  31 . 8 . 1990 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 17. 4. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 4. 1990, at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 6  15. 7. 1990 (c) deadline for the supply : 1  31 . 8 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders^*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex : AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 27. 3 . 1990 fixed by Regulation (EEC) No 482/90 (OJ No L 51 , 27. 2. 1990, p. 31 ) No L 88/ 18 Official Journal of the European Communities 3. 4 . 90 LOT D 1 . Operation No ('): 907/89 2. Programme : 1989 3. Recipient : WFP (World Food Programme), via Cristoforo Colombo 426, I-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient ^): see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ) 8 . Total quantity : 815 tonnes 9. Number of lots : one 10. Packaging and marking (4) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.1 .c) Marking on the bags, in letters at least 5 cm high : 'ACTION No 907/89 / ETHIOPIA 0346001 / WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / ASSAB' 1 1 . Method of mobilization : on the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 to 31 . 5 . 1990 1 8 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 17. 4. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 4. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 15 to 31 . 5. 1990 (c) deadline for the supply :  12. Amount of the tendering security : ECU 5 per tonne 13 . Amount of the delivery security : 10 % of the amount of the tender in ecus 14. Address for submission of tenders 0 : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer (s) : refund applicable on 27. 3 . 1990, fixed by Commission Regulation (EEC) No 482/90 in OJ No L 51 , 27. 2. 1990, p. 31 ) 3 . 4. 90 Official Journal of the European Communities No L 88/ 19 LOT E 1 . Operation Nos ('): 54/90 to 56/90 2. Programme : 1989 3 . Recipient : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient ^): see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.9) 8 . Total quantity : 444 tonnes (765 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4)Q (8) : see OJ No C 216, 14. 8 . 1987, p . 3 (under II.B.3) Marking on the bags in letters at least 5 cm high : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient : -  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 5  15. 6. 1990 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 17. 4. 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 4. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 1  30. 6. 1990 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission x&gt;f tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 27. 3. 1990, fixed by Commission Regulation (EEC) No 482/90 (OJ No L 51 , 27. 2. 1990, p. 31) No L 88/20 Official Journal of the European Communities 3 . 4. 90 LOT F 1 . Operation No ('): 944/89 2. Programme : 1989 3. Recipient : Djibouti 4. Representative of the recipient (,0) : MinistÃ ¨re de la SantÃ © Publique, BP 1974, Djibouti ; (Tel. (SecrÃ ©ta ­ riat ministre) 253 35 14 91 ; (conseiller technique) 253 35 08 43 ; telex (via PrÃ ©sidence de la RÃ ©publique) 5871 ) 5. Place or country of destination : Djibouti 6. Product to be mobilized : pasta products 7. Characteristics and quality of the goods (3) :  moisture content : maximum 1 2,5 %  percentage dry matter :  ash : minimum 0,70  maximum 0,90  cellulose : minimum 0,20  maximum 0,45  protein (nitrogen x 5,70) : 10,50  acidity level : 4 Acidity is expressed in terms of the number of cm3 of normal alkaline solution needed to neutralize 100 g of dry matter. 8 . Total quantity : 50 tonnes (100 tonnes of cereals) 9. Number of lots : one 10. Packaging and marking ("): 'ACTION No 944/89 / PATES ALIMENTAIRES / DON DE LA COMMUNAUTÃ  / Ã CONOMIQUE EUROPÃ ENNE* 1 1 . Method of mobilization : on the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Djibouti 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 5  15. 6. 1990 18 . Deadline for the supply : 1 5. 7. 1990 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 17. 4. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 30. 4. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  30. 6 . 1990 (c) deadline for the supply : 31 . 7. 1990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders f5) : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont bureau 6/73, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B / 25670 B 25. Refund payable on request by the successful tenderer (&lt;) : refund applicable on 30. 3 . 1990, fixed by Commission Regulation (EEC) No 520/90 in OJ No L 53, 1 . 3 . 1990, p. 73). 3 . 4. 90 Official Journal of the European Communities No L 88/21 Notes : (') The operation number is to be quoted in all correspondance. (2) Commission delegate to be contacted by the successful tenderer :  see list published in OJ No C 227, 7. 9 . 1985. p. 4. (J) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate shall supply to the beneficiary or its representative, on delivery, the following documents : The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05 (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. O Shipment to take place in 20-fot containers (54/90 and 56/90 : 40-foot containers), condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack provision at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second subparagraph of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered lockatiner, the number of which is to the beneficiary's forwarder. (') The supplier should send a duplicate of the original invoice to : M. De Keyzer and SchÃ ¼tz BV, Postbus 1438 , Blaak 1 6, NL-3000 BK Rotterdam. ( ®) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs . The loading and stowage operations will be the responsibility of the successful tenderer. ( IB) Commission delegate to be contacted by the successful tenderer :  Lot C : M. A Kratz, PO Box MS 518 Maseru, Lesotho ; tel 31 37 26, telex DELEGEUR 4351 LO.  Lot F : M. Perez Porras, PO Box 2477, Djibouti : telex 5894 DJ, telefax 253-35 00 36 . (") Packed in 1 kg packages of isotactic polypropylene, cardboard or cellophane bearing the date of manu ­ facture and the 'use-by' date or the minimum conservation period of the product. The packages shall be packed in boxes with 25 packages made from a heard-wearing material suitable for transport by sea ; the boxes shall be attached to pallets using a strong nylon and around both . The packages and cartons shall carry in letters of at least 1 cm and at least 3 cm respectively, the markings shown at point 10. No L 88/22 Official Journal of the European Communities 3. 4. 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot Designation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden , (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 15 000 Euronaid Ethiopia Action No 134/90 / Wheat / LWF / 95102 / Gift of the European Economic Community / For free distribution B 9 600 6 500 Euronaid Ethiopia Action No 35/90 / Wheat / Concern / 95400 / Assab / Gift of the Eurpean Economic Community / For free distribution 3 100 Euronaid Ethiopia Action No 144/90 / Wheat / WVB / 905301 / Assab / Gift of the European Economic Community / For free distribution E 444 288 Caritas N Colombia AcciÃ ³n n0 54/90 / Copos de avena / Caritas neerlandica / 90336 / BogotÃ ¡ vÃ ­a Santa Marta / DonaciÃ ³n de la Comunidad EconÃ ³mica Europea / Destinado a la distribuciÃ ³n gratuita 12 CAM Brasil AcÃ §Ã £o n? 55/90 / Flocos de aveia / CAM / 92049 / Recife / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 144 Caritas N HaÃ ¯ti Action n0 56/90 / Flocons d'avoine / Caritas Neerlandica / 90334 / Port-au-Prince / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite